Title: From James Madison to William Eaton, 12 October 1801
From: Madison, James
To: Eaton, William


Sir
Department of State: Washington, 12 Octr. 1801.
Capt. Jercovich of the Ragusan Brigantine Benevenuto having executed a release of his charter-party, I enclose a certified copy of the instrument for your information. I have delivered to him on your behalf a mutual release. The money paid to him on account of this transaction has been duly charged against you in the Treasury books. I am very respectfully, sir, Your most obed. servt.
James Madison
 

   RC (TxU); letterbook copy (DNA: RG 59, IC, vol. 1). RC in Wagner’s hand, signed by JM; docketed by Eaton as received 29 May 1802. Enclosure not found.

